371 F.2d 526
Alfred GREENWOODv.Marvin GREER and Wilko Corporation, Appellants.
No. 16130.
United States Court of Appeals Third Circuit.
Argued January 5, 1967.
Decided January 24, 1967.

John R. Scott, Newark, N. J. (Mead, Gleeson, Hansen & Pantages, Newark, N. J., Louis J. Pantages, Newark, N. J., on the brief), for appellants.
William P. Reiss, Newark, N. J. (Meth & Wood, Newark, N. J., on the brief), for appellee.
Before McLAUGHLIN, SMITH and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
In this extremely well argued appeal, on the whole record there would be no justification for our holding that the judge committed clear error in submitting the issues of negligence and contributory negligence to the jury for the decision of that body. In any event that question is not properly before us in the trial posture of this case. Sokol v. Gussack, et al., 367 F.2d 576 (3 Cir. 1966).


2
The interrogation of the jury panel by the Court was proper under Rule 47(a) F.R. Civil Procedure. United States v. Woods, 364 F.2d 481 (3 Cir. 1966). Under plaintiff's proofs the damages awarded by the jury are not excessive.


3
The judgment of the District Court will be affirmed.